Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

FINAL REJECTION

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5-7 and 10 are rejected under 35 USC 102 (a((2) as being anticipated by Nagano et al (JP 2010288244 A).
Regarding to claims 1 and 6- 7, Nagano et al disclose the circuit as shown on Figures 1-5 comprising:
--2a power module (10), having a first node for outputting a power signal; 

-a capacitor unit (2), electrically connected to the first node; and a ferrite bead component (1), electrically connected between the second node and the first node; wherein no capacitor is installed between the ferrite bead component and the integrated circuit control module and electrically connected to the second node; and 
-wherein the ferrite bead (1) has the zero resistance (without resistance) at DC, see the Abstract and  Figure 4.
Regarding to claims 5 and 10, wherein the ferrite bead component (1) is made with an ferrite.

Claim Rejections - 35 USC $103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-5 and 8-9 are rejected under 35 USC 103 (b) as being unpatentable over Nagano et al (JP 2010288244 A).

-wherein the capacitor unit comprises a first capacitor (CIGD and a second capacitor (C1) connected in parallel and the first capacitor and the second capacitor have different capacitances as called for in claim 2. 
-wherein the first capacitor is a tantalum capacitor as called for in claims 3 and 8.
-wherein the second capacitor is a ceramic capacitor as called for in claim 4 and 9
	However, a skilled artisan realizes that two capacitors are connected  in parallel would reduce the overall capacitance value of the capacitors and, as well known in the art, the capacitor comprises different selectable types. Thus, employ additional parallel capacitor for reducing capacitance and selecting the optimum types for the capacitors of Nagano et al as claimed is considered to be a matter of a design expedient for an engineer depending upon the particular application in which the circuit of Nagano is to be used. Lacking of showing any criticality, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to add parallel capacitor and select the optimum types for the capacitors of Nagano as claimed for the purpose of reducing capacitance value and enhancing the performance of the circuit to accommodate with requirement of a predetermined system. 

Response to Applicant’s Arguments
	The Applicant’s arguments over Vince and Takashi are moot without traverse.

Conclusion	

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
       Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINH T. LE whose telephone number is (571) 272-1745. The examiner can normally be reached on Monday-Friday (7AM-8PM).
      If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan, can be reached at (571) 272-1988.


/DINH T LE/Primary Examiner, Art Unit 2842